Opinion issued May 26, 2011




 
 
 
 
 
 
 







     

 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-10-00763-CV
____________
 
WAL-MART STORES, INC., Appellant
 
V.
 
NITRA GIPSON, Appellee
 
 

On Appeal from the 127th District Court 
Harris County, Texas
Trial Court Cause No. 2008–35486
 
 
 
 

MEMORANDUM
OPINION
          The parties
have filed a joint motion to dismiss the appeal.  They represent that they have reached an
agreement to settle this matter and request that we set aside the trial court’s
judgment without regard to the merits and remand the case to the trial court
for rendition of judgment in accordance with the parties’ agreement.  See
Tex. R. App. P. 42.1(a)(2)(B). 
Accordingly, we grant the motion, set
aside the trial court’s judgment without regard to the merits, and remand this
cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.  See id.  
The Clerk is directed to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P.
18.1.
                                                PER CURIAM
 
Panel consists of
Justices Jennings, Keyes, and Higley.